967 F.2d 595w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alejandro SANCHEZ-OVIEDA, Defendant-Appellant.
No. 91-50422.
United States Court of Appeals, Ninth Circuit.
Submitted June 10, 1992.Decided June 18, 1992.Memorandum Withdrawn on Grant of Rehearing April 12, 1993.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 990 F.2d 1265.